             Case 3:19-cv-03674-WHA Document 20-2 Filed 07/23/19 Page 1 of 3



 1   JOE JARAMILLO (SBN 178566)
     jjaramillo@heraca.org
 2   NATALIE LYONS (SBN 293026)
     nlyons@heraca.org
 3
     HOUSING & ECONOMIC RIGHTS
 4   ADVOCATES
     1814 Franklin Street, Suite 1040
 5   Oakland, CA 94612
     Tel.: (510) 271-8443
 6   Fax: (510) 868-4521
 7   EILEEN M. CONNOR (SBN 248856)
     econnor@law.harvard.edu
 8
     TOBY R. MERRILL (Pro Hac Vice)
 9   tmerrill@law.harvard.edu
     JOSHUA D. ROVENGER (Pro Hac Vice)
10   jrovenger@law.harvard.edu
     KYRA A. TAYLOR (Pro Hac Vice)
11   ktaylor@law.harvard.edu
     LEGAL SERVICES CENTER OF
12
     HARVARD LAW SCHOOL
13   122 Boylston Street
     Jamaica Plain, MA 02130
14   Tel.: (617) 390-3003
     Fax: (617) 522-0715
15
     Attorneys for Plaintiffs
16
                                  UNITED STATES DISTRICT COURT
17
                                NORTHERN DISTRICT OF CALIFORNIA
18
     THERESA SWEET, ALICIA DAVIS, TRESA                    Case No.: 19-cv-03674-WHA
19   APODACA, CHENELLE ARCHIBALD,
     DANIEL DEEGAN, SAMUEL HOOD, and                       DECLARATION OF PLAINTIFF
20   JESSICA JACOBSON on behalf of themselves              THERESA SWEET IN SUPPORT OF
     and all others similarly situated,                    MOTION FOR CLASS CERTIFICATION
21

22                  Plaintiffs,
                    v.
23
     ELISABETH DEVOS, in her official capacity
24   as Secretary of the United States Department of
     Education,
25

26          And

27   THE UNITED STATES DEPARTMENT OF
     EDUCATION,
28             Defendants.
                                                       1
     SWEET DECLARATION IN SUPPORT OF                              Case No.: 19-cv-03674-WHA
     CLASS ACTION CERTIFICATION
              Case 3:19-cv-03674-WHA Document 20-2 Filed 07/23/19 Page 2 of 3



 1

 2
             I, Theresa Sweet, declare under penalty of perjury that the following is correct and true:
 3
             1.     I am one of the Named Plaintiffs in the above-titled case. I submit this declaration
 4
     in support of my motion for class certification as part of the litigation to challenge the U.S.
 5
     Department of Education’s policy of not granting or denying Borrower Defenses student
 6
     borrowers have asserted.
 7
             2.     I have personal knowledge of the following facts, and if called as a witness, I could
 8
     and would competently testify thereto.
 9
             3.     I attended a bachelor’s degree program at Brooks Institute of Photography (Brooks)
10
     from 2003-2006.
11
             4.     I borrowed approximately $46,107 in FFEL loans to attend Brooks.
12
             5.     When I was enrolling, Brooks representatives promised that 80–90% of graduates
13
     got employed immediately after graduating. They promised that they would help me get a job from
14
     “faculty networking” or from the job placement assistance office. They promised that Brooks
15
     credits would transfer to other colleges and universities. I relied on those promises when I decided
16
     to enroll.
17
             6.     None of those promises were true. Brooks did not help me get a job. Instructors
18
     told me students could only get work as unpaid interns and assistants. The job placement assistance
19
     office only sent my unpaid positions or job listings from Craigslist. When I tried to go back to
20
     school, I learned that Brooks credits would not transfer to other colleges or universities.
21
             7.     In 2016, I submitted a Borrower Defense to the Department.
22
             8.     The Department has not granted or denied my Borrower Defense.
23
             9.     While I have been waiting for the Department to decide my Borrower Defenses,
24
     the interest on my federal loans has grown. Now, I owe approximately $65,000.
25
             10.    While I have waited for a decision, I have experienced extreme stress, anxiety, and
26
     depression because I do not know whether or not I will have to repay my Brooks debt and the
27
     interest that has accrued.
28
                                                       2
     SWEET DECLARATION IN SUPPORT OF                               Case No.: 19-cv-03674-WHA
     CLASS ACTION CERTIFICATION
Case 3:19-cv-03674-WHA Document 20-2 Filed 07/23/19 Page 3 of 3
